Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 21, 2022

                                     No. 04-22-00357-CV

                   IN THE INTEREST OF L.R.R. AND A.P.R., Children

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00430
                      Honorable Linda A. Rodriguez, Judge Presiding


                                        ORDER
        The Department’s brief was due on November 17, 2022. See TEX. R. APP. P. 38.6(b).
After the due date, the Department moved for a twenty-day extension of time to file its brief.
        The deadline to issue this opinion is December 12, 2022. The last regular issue date for
this court before then is December 7, 2022.
       The Department’s motion is granted in part. The brief is due on November 30, 2022.



       It is so ORDERED on this 21st day of November, 2022.

                                                                         PER CURIAM




       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court